*982appeals: (1) from an order of the Supreme Court, Westchester County, entered April 16, 1962 after a hearing, which dismissed the writ issued to inquire into his detention by the respondent Warden of Sing Sing Prison, and remanded him to the custody of said respondent; and (2) from an order of the Supreme Court, Dutchess County, entered June 13, 1962 after a hearing, which dismissed the writ issued to inquire into his detention by the respondent Warden of Green Haven Prison, and remanded him to the custody of such respondent. Appeals dismissed. The identical questions are involved in both appeals. In view of the relator’s release from imprisonment, those questions have now become moot. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.